Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior art of record Jensen et al. (US 20160129925 A1) teaches a method/system having group of engines having generators to perform load sharing by varying the fuel ratios provided to the engines by a controller. Based on operating capacity, fuel efficiency and other optimizing factors the output of the generators are calculated as alternative configuration to perform load sharing among the generators. However Jensen et al. does not teach entering a power management routine when alternative configuration is not present.
Prior art of record Tani (US 20150318698 A1) teaches an electric power distribution system having groups of generators performing load sharing without overloading generator operating capacity. If the load sharing causes overloading on one or more generators (above efficiency threshold) in a group, another group of generators will perform the load sharing. However Tani et al. does not teach entering a power management routine when generators cannot perform load sharing. 
	Newly cited prior art of record Filip et al. (US 20140290591 A1) teaches an internal combustion generator method having multiple generators to meet demand for consumers. When the generators cannot meet the demand many optimization techniques are applied to meet critical demands. One of the optimization techniques includes load shedding for a group of loads. However Filip et al. does not teach 
	Therefore neither in combination nor individually Jensen et al., Tani and Filip et al. teach a system, comprising: a generator bank comprising a plurality of individual generators being configured to load share amongst the generators, wherein individual generators have an operating capacity and an operating efficiency, wherein the operating efficiency is a function of the operating capacity, and wherein an efficiency-capacity ratio is a ratio of the operating capacity and the operating efficiency;
one or more motors configured to consume the power produced by the generators by
applying a load to the generator bank; a computation component configured to store data relating to the efficiency-capacity ratio for the generators, wherein the computation component is configured to: determine whether any of the generators are exceeding their operating capacity; calculate an overall efficiency of the generator bank; determine an availability of an alternative power configuration, wherein the alternative power configuration comprises redistributing the load among the generators; calculate an expected change in the overall efficiency associated with the alternative power configuration when the alternative power configuration is available; initiate the alternative power configuration using the expected change in the overall efficiency when the alternative power configuration is available; and enter a power management routine in which processes are shut down or altered in a lowest-to-highest priority routine to avoid damage to at least one of (i) one or more of the generators, (ii) surrounding equipment, and (iii) surrounding personnel when a determination is made that at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115